Exhibit 10.11
 
AMENDMENT NO. 1 TO THE
 
DIRECTOR COMPENSATION PROGRAM UNDER THE
 
INTERMEC, INC. 2008 OMNIBUS INCENTIVE PLAN
 
The Director Compensation Program under the Intermec, Inc. 2008 Omnibus
Incentive Plan (the "Program") is hereby amended by adding the following
addendum:
 
Notwithstanding any other provision in the Program to the contrary, all retainer
and meeting fees payable pursuant to the Program for services performed during
the twelve-month period ending December 31, 2009 shall be reduced by ten
percent.
 
In all other respects, the Program is hereby ratified and confirmed.  The
effective date of this amendment is January 1, 2009.


